DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0251377).
Regarding claims 1, 6 11-14 Hwang discloses method for enhancing strength and hardness of powder metallurgy stainless steels comprises steps of fabricating a stainless steel powder into a green compact; placing the green compact in a reducing environment and maintaining the green compact at a sintering temperature to form a sintered body; and placing the sintered body in a carbon-bearing atmosphere and maintaining the sintered body at a carburizing temperature below 600.degree.  C. to implant carbon atoms into the sintered body and form carburized regions in the sintered body (abstract). The stainless steel powder is an iron based material containing less than 2.0 weight percent carbon, less than 2 wt% manganese, less than 15 wt% nickel, less than 6 wt% molybdenum, less than 6 wt% copper (claim 9). Hwang discloses to 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. chromium, silicon, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
While there is no disclosure that the powder metal material is an thermometric powder used for testing to replicate an actual powder material during use of the actual powder metal material in an internal combustion engine as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermometric powder used for testing to replicate an actual powder material during use of the actual powder metal material in an internal combustion engine, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Hwang and further that the prior art structure which is a powder metal material identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
As Hwang discloses a powder metal material comprising iron, carbon, nickel, molybdenum, manganese and copper including pores as presently claimed, it therefore would be obvious that powder material would intrinsically decrease in hardness as a function of temperature according to the claimed invention. 
Regarding claims 7-9, As Hwang discloses a powder metal material comprising iron, carbon, nickel, molybdenum, manganese and copper including pores as presently claimed, it therefore would be obvious that powder material would intrinsically have a porosity in the range of 80 to 95%, has a density in the range of 6.2 to 7.4 g/cc and a thermal conductivity of 15 to 40 W/mK.

Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0251377) in view of Alcini (US 2003/0221516). 
Regarding claims 2-3, Hwang fails to disclose that the pores of the thermometric powder metal material are infiltrated with copper.
Whereas, Alcini discloses copper-infiltrated iron powder metal article comprises iron powder and a copper metal is infiltrated in to the pores within the iron-base matrix (abstract). The copper phase disposed within the pores, wherein the copper phase is between 2 and 23 weight percent of the copper-infiltrated iron powder metal article (claim 12). The density of the iron powder compact is between 6-7.3 g/cc (para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to infiltrate copper in an amount of 2-23 weight percent as taught by Alcini in the iron based material pores of Hwang motivated by the desire have high tensile strength and to have improved mechanical properties (para 0012) and to form the powder metal material of Hwang having a density of 6-7.3 g/cc as taught by Alcini motivated by the desire to have improved mechanical properties (para 0010).
Regarding claim 5, As Hwang in view of Alcini discloses powder metal material infiltrated with copper in claimed amount, it therefore would be obvious that copper infiltrated powder metal material would intrinsically have the claimed thermal conductivity of 10 to 100 W/mK.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0251377) in view of Allroth et al. (EP 2511031).
Regarding claim 4, Hwang fails to disclose that the thermometric powder metal material is from 7.2 to 8.4 g/cc.
Whereas, Allroth discloses sintered parts from a stainless steel powder composition (abstract). The stainless steel composition has a density of at least 6.6 g/cc (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the stainless steel composition of Hwang having a density of at least 6.6 g/cc motivated by the desire to have improved strength and processability. 

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0251377) in view of Rodrigues et al. (EP 1002883).
Regarding claims 7-9, Hwang fails to disclose the claimed porosity, density and thermal conductivity and fails to disclose that the powdered metal material is used to form a component of a valve seat application. 
Whereas, Rodrigues discloses a powdered metal party having iron based composition (claim 1). The powdered metal blend is being compacted to a density ranging from 6.7-7.1 g/cc (claim 2). A powdered metal blend mixture for making a powdered metal part especially a valve seat insert (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the powdered metal material of Hwang having a density in the range of 6-7.3 g/cc as taught by Rodrigues motivated by the desire to have improved high temperature wear and corrosion resistance and to use the powder metal material of Hwang to form a component of valve seat insert as taught by Rodrigues motivated by the desire for end-sue applications. 
As Hwang in view of Rodrigues  discloses a powder metal material comprising iron, carbon, nickel, molybdenum, manganese and copper including pores having the claimed density as presently claimed, it therefore would be obvious that powder material would intrinsically have the claimed porosity and thermal conductivity. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0251377) in view of Alcini (US 2003/0221516). 
Regarding claims 26-27 Hwang discloses method for enhancing strength and hardness of powder metallurgy stainless steels comprises steps of fabricating a stainless steel powder into a green compact; placing the green compact in a reducing environment and maintaining the green compact at a sintering temperature to form a sintered body; and placing the sintered body in a carbon-bearing atmosphere and maintaining the sintered body at a carburizing temperature below 600.degree.  C. to implant carbon atoms into the sintered body and form carburized regions in the sintered body (abstract). The stainless steel powder is an iron based material containing less than 2.0 weight percent carbon, less than 2 wt% manganese, less than 15 wt% nickel, less than 6 wt% molybdenum, less than 6 wt% copper (claim 9). Hwang discloses to improve hardness and strength of porous powder metallurgy stainless steels (para 0005, 0021), where the powder stainless steel would intrinsically include pores. 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as 
While there is no disclosure that the powder metal material is an thermometric powder used for testing to replicate an actual powder material during use of the actual powder metal material in an internal combustion engine as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermometric powder used for testing to replicate an actual powder material during use of the actual powder metal material in an internal combustion engine, recited in the present claims does not result in a structural difference between 
However, Hwang fails to disclose that the pores of the thermometric powder metal material are infiltrated with copper.
Whereas, Alcini discloses copper-infiltrated iron powder metal article comprises iron powder and a copper metal is infiltrated in to the pores within the iron-base matrix (abstract). The copper phase disposed within the pores, wherein the copper phase is between 2 and 23 weight percent of the copper-infiltrated iron powder metal article (claim 12). The density of the iron powder compact is between 6-7.3 g/cc (para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to infiltrate copper in an amount of 2-23 weight percent as taught by Alcini in the iron based material pores of Hwang motivated by the desire have high tensile strength and to have improved mechanical properties (para 0012).
As Hwang in view of Alcini discloses powder metal material infiltrated with copper in claimed amount, it therefore would be obvious that copper infiltrated powder metal material would intrinsically have the claimed thermal conductivity of 10 to 100 W/mK and As Hwang in view of Alcini discloses a powder metal material comprising iron, carbon, nickel, molybdenum, manganese and copper including pores as presently claimed, it therefore would be obvious that powder material would intrinsically decrease in hardness as a function of temperature according to the claimed invention i.e. equation. 

Response to Arguments
Applicant arguments and Affidavit filed on 01/29/2021 have been fully considered, but they are not persuasive. 
Applicant notes that A 1.132 declaration by Philippe Beaulieu, an inventor listed on the subject application, is provided to show that a significant amount of chromium or silicon, even amounts less than those of the prior art, would materially change the claimed thermometric powder metal material. The presence of silicon and chromium, in the amounts of the prior art, leads to secondary hardening, which is not acceptable for thermometric materials. None of the references cited, alone or in combination, disclose the thermometric powder metal material recited in amended claims 1 and 26. Applicant notes that the compositions taught by the prior art cited do not include an iron-based material consisting essentially of carbon, nickel, molybdenum, manganese, optionally copper, and a balance of iron and possible impurities, as recited in amended claims 1 and 26.
However, it should be noted that Applicant has failed to provide a data to support this position, although even if the statement is true that presence of silicon and chromium in any amount would lead to secondary hardening, but Applicant has failed to provide a data to support this position. It is not clear if the presence of silicon and chromium when combined with iron based material as presently claimed would lead to secondary hardening. Applicant is requested to show a proper side by side comparison with inventive example without chromium and silicon and a comparative example with chromium and silicon to show that inventive example does not lead to secondary hardening and comparative example leads to secondary hardening. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788